In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-13-00195-CR
                              ___________________

                           IN RE WILLIE HENRY III

__________________________________________________________________

                         Original Proceeding
__________________________________________________________________

                          MEMORANDUM OPINION

      Relator Willie Henry III filed a petition for writ of mandamus with this

Court, in which he alleges that the trial court lacked jurisdiction of his underlying

criminal case because the indictment was amended, thereby changing the charge

from sexual assault to aggravated assault. The documents Henry attached as

exhibits indicate that his petition pertains to trial cause number 98575, which was

previously appealed to this Court. See Henry v. State, No. 09-09-00029-CR, 2009

WL 2044819 (Tex. App.—July 15, 2009, no pet.) (not designated for publication).

In addition, this Court has previously addressed two mandamus proceedings filed

by Henry, in which Henry made the same argument with respect to the trial court’s


                                         1
jurisdiction. See In re Henry, No. 09-12-00513-CR, 2012 WL 5954140 (Tex.

App.—Beaumont Nov. 28, 2012, orig. proceeding) (mem. op.); In re Henry, No.

09-12-00309-CR, 2012 WL 3044298 (Tex. App.—Beaumont July 25, 2012, orig.

proceeding) (mem. op.).

      Relator has not demonstrated that he is clearly entitled to mandamus relief

from this Court. See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34

S.W.3d 924, 927 (Tex. Crim. App. 2001) (To demonstrate entitlement to a writ of

mandamus, a relator must establish that the trial court failed to perform a

ministerial duty, and that relator has no other adequate legal remedy.). Henry raises

no new issues or arguments in this proceeding, nor does he provide any additional

documentation to support his claims. We deny the petition for writ of mandamus.

In addition, if Henry should file additional mandamus proceedings raising these

same claims, we will cite Henry for abuse of the writ of mandamus unless he can

demonstrate that his claim was not and could not have been previously raised, he

has no adequate remedy at law, and the act he seeks to compel is ministerial. See

Ex parte Jones, 97 S.W.3d 586, 588 (Tex. Crim. App. 2003) (“[I]n this era of

governmental budgetary restraint, we cannot condone the waste of scarce judicial

and fiscal resources that frivolous filings cause.”).



                                           2
      PETITION DENIED.

                                                   PER CURIAM


Opinion Delivered May 8, 2013
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.




                                       3